6 So. 3d 1271 (2009)
Joseph Anthony FREDA, Appellant,
v.
STATE of Florida, Appellee.
No. 5D08-3637.
District Court of Appeal of Florida, Fifth District.
April 7, 2009.
James S. Purdy, Public Defender, and Edward J. Weiss, Assistant Public Defender, Daytona Beach, for Appellant.
Bill McCollum, Attorney General, Tallahassee, and L. Charlene Matthews, Assistant Attorney General, Daytona Beach, for Appellee.
PER CURIAM.
AFFIRMED. See Hines v. State, 358 So. 2d 183 (Fla.1978); Thomas v. State, 634 So. 2d 276 (Fla. 4th DCA 1994); Norris v. State, 383 So. 2d 691 (Fla. 4th DCA 1980).
GRIFFIN, LAWSON and EVANDER, JJ., concur.